United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Edward L. Daniel, for the appellant
Office of Solicitor, for the Director

Docket No. 07-36
Issued: March 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 2, 2006 appellant, through her representative, filed a timely appeal from an
October 31, 2005 merit decision of the Office of Workers’ Compensation Programs denying her
emotional condition claim, a December 19, 2005 nonmerit decision denying reconsideration and
an August 29, 2006 merit decision denying her emotional condition claim after modifying the
October 31, 2005 decision to show that she had not shown an injury in the performance of duty.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has established that she sustained an emotional condition
in the performance of duty.
FACTUAL HISTORY
On September 6, 2005 appellant, then a 51-year-old monitor/bulk mail technician, filed a
traumatic injury claim for injury to her brain occurring on May 18, 2005. She stopped work on

June 6, 2005. In an accompanying statement, appellant related that her duties included
monitoring the entrance to the front lobby, checking identification, observing a closed caption
television (CCTV) monitor and operating a computer to open and close an entrance gate. She
stated:
“On May 18, 2005 at approximately 12:00 a.m.[,] I received a telephone call from
a clerk in the [manager of distribution operations] (MDO’s) office. The clerk
stated that there was an attorney in the office who needed assistance to her
vehicle. She also stated that the attorney noticed the gate was opened when she
came to the facility and was[,] therefore[,] ‘[a]fraid’ to walk to her car alone. I
relayed the information to the police [officer] on duty who instructed me to have
the attorney come to the police unit and someone would assist her to her car.
“After relaying the information back to the clerk on the [tele]phone I continued
my duties. As I attempted to open an entrance for someone I was unable to do so
because I suddenly became fearful. I was trembling and forgetful[,] therefore[,] I
could not perform the computer operations to open the entrance. My attention
was focused on the statement that the [a]ttorney was ‘[a]fraid.’”
Appellant needed assistance from the police officer on duty to perform her work. She
missed intermittent days from work until June 20, 2006, when she stopped work with a diagnosis
of delusional disorder.1
In a statement dated September 13, 2004, Janice T. Perry, a supervisory police officer for
the employing establishment, related that she was at work on May 18, 2005. She remembered a
conversation with appellant “in reference to the attorney needing an escort to her vehicle.”
Ms. Perry indicated that she did not remember whether appellant had difficulty performing her
job following the telephone call.
Appellant submitted a statement dated October 2, 2005 in which she related that she
experienced a hostile and harassing work environment.2 She described her job duties as a
monitor and noted that sometimes the entrance gate to the employing establishment was left
open. Appellant requested that management provide additional lighting for the parking lot. She
stated:
“The aspect of my employment that I consider detrimental to my health is to work
in an unprotected, unsafe, hostile environment with mean, hateful people and
having fears of being harmed at any time by any one. I cannot explain why after
receiving that call on May 18, 2005 for assistance for an attorney, who was afraid
to walk to her car alone caused my emotional condition as it did.”

1

The record contains medical reports documenting appellant’s treatment for a delusional disorder.

2

Appellant indicated that she feared retaliation from coworkers, supervisors and managers because she filed
complaints against them with the Equal Employment Opportunity Commission.

2

Appellant noted that Ms. Perry was the police officer on duty at the time, but that she was
unwilling to provide a statement confirming that she told her to calm down and helped her
perform her duties.
In a statement dated October 5, 2005, Gwendolyn Hall, a coworker, related that on
May 18, 2005 appellant was “upset and shaky as she told me about the call she received when
another [employing establishment] employee, an attorney, Ms. Snyder, requested a police escort
to the employees’ parking lot, the lot we also parked on.” Ms. Hall described problems with the
gate being left open and security issues in the parking lot. She listed the job duties of a monitor
and noted that both she and appellant were working in rehabilitation positions. Ms. Hall stated,
“[Appellant] told me that, when Ms. Snyder requested a police escort (which the [employing
establishment] police gave her), this triggered her to experience fearfulness and a panicky feeling
and could not remember what to do on the computer.”
In a statement dated October 21, 2005, the employing establishment noted that
appellant’s rehabilitation position was not stressful and attached the duties of a CCTV monitor.
By decision dated October 31, 2005, the Office denied appellant’s claim on the grounds
that the medical evidence was insufficient to establish an injury due to the accepted work events.
On November 22, 2005 she requested reconsideration. In a decision dated December 19, 2005,
the Office denied appellant’s request for reconsideration under section 8128.
On June 13, 2006 appellant again requested reconsideration. She submitted a statement
dated May 1, 2005 in which she asserted that the employees’ parking lot had dim lighting and
often the gate was unlocked.3 Appellant spoke with management about the need for additional
lighting in the parking lot because in her job as monitor she was unable to see people entering the
building until the door was open. She related:
“The aspect of my employment I consider to be detrimental to my health is that I
could be injured or perhaps killed by that supervisor, other supervisors, managers
and coworkers because of mechanical problems with the gate, poor lighting, poor
security and the fact that I have made complaints about the supervisor and other
employees I feel want to harm me.”
Appellant further stated:
“I have had to speak directly with [employing establishment] police/security to
assist someone (locked out of car, needing a handicapped parking space to park,
[etcetera]) on a few occasions. Stress calls, threats, burglary [etcetera] are
handled directly by the postal police/security [tele]phone lines only. However,
‘THAT CALL’ came directly to the [tele]phone line answered by the monitors. I

3

Appellant also alleged that her former supervisor threatened to bomb the employing establishment if an
employee did not leave the building. When the employee left the building and got into a vehicle, the supervisor
pulled a gun out and beat the employee. Appellant became fearful of the supervisors. She complained and the
supervisor increased the harassment. In January 2003, the supervisor physically injured appellant’s finger.

3

had never had to call or talk with security to assist anyone when referencing
anyone being ‘AFRAID’ to walk to their car alone.”4 (Emphasis in the original.)
By decision dated August 29, 2006, the Office noted that the October 31, 2005 decision
denied appellant’s claim because the medical evidence did not establish that her condition was
due to the May 18, 2005 employment incident. The Office found that it had previously
adjudicated the incidents appellant described as occurring on dates other than May 18, 2005
under other claim numbers. The Office determined that appellant did not establish a
compensable employment factor on May 18, 2005 and modified the October 31, 2005 decision to
show no compensable employment factors and, thus, no injury in the performance of duty.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.5 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.6
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.7 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.8
ANALYSIS
Appellant argued that she experienced fear on May 18, 2005 in part because she felt
unsafe at work as the lighting in the parking lot was dim and the gate often left open. The Board
4

Appellant also submitted additional medical evidence with her request for reconsideration.

5

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

6

Gregorio E. Conde, 52 ECAB 410 (2001).

7

Dennis J. Balogh, 52 ECAB 232 (2001).

8

Id.

4

has recognized that unsafe work conditions may constitute a factor of employment.9 Appellant,
however, has not submitted any evidence establishing that she was endangered while performing
the duties of her employment. Her emotional reaction is, thus, considered self-generated as it
resulted from her perception regarding her work environment,10 nor did she submit evidence to
substantiate her allegations of harassment by her coworkers.
Appellant attributed her delusional disorder to receiving a telephone call on May 18,
2005 from an attorney requesting an escort to her vehicle.11 The attorney related that she was
afraid to walk to the parking lot alone. Appellant notified the police officer on duty, who told
her to have the attorney report to the police unit for an escort. Following the telephone call, she
became nervous and unable to concentrate on her employment duties. Appellant stated, “After
relaying the information back to the clerk on the telephone I continued my duties. As I
attempted to open an entrance for someone I was unable to do so because I suddenly became
fearful. I was trembling and forgetful, therefore, I could not perform the computer operations to
open the entrance. My attention was focused on the statement that the [a]ttorney was ‘afraid.’”
In a statement dated September 13, 2004, Ms. Perry, a police officer, confirmed that she spoke
with appellant about an attorney who wanted an escort to her vehicle. She did not remember
whether appellant had difficulties with her employment duties after receiving the telephone call.
In a statement dated October 5, 2005, Ms. Hall, a coworker, described appellant as “upset and
shaky” on May 18, 2005 when she told her about a telephone call from an attorney who wanted a
police escort to the parking lot. Appellant told her that receiving the telephone call “triggered
her to experience fearfulness and a panicky feeling and [she] could not remember what to do on
the computer.”
Appellant submitted witness statements supporting that she received a telephone call
from an attorney requesting an escort to the parking lot. At the time she received the telephone
call she was performing her duties as a CCTV monitor. As a result of receiving the telephone
call, appellant alleged that she became frightened and experienced difficulty performing her job
duties. The Office found that her emotional reaction was self-generated because she was not in
any actual danger. Whether appellant was in actual danger, however, is not determinative of
whether her emotional reaction falls within coverage of the Act. The Board has long held that
where a claimed disability results from an employee’s emotional reaction to her regular or
specially assigned duties or to an imposed employment requirement, the disability comes within
coverage of the Act.12 As appellant attributed her emotional condition to the performance of her
regular or specially assigned work duties on May 18, 2005 the case presents a medical question
regarding whether her emotional condition resulted from the compensable employment factor.
The Office found that there were no compensable employment factors in its last merit decision
and thus, did not analyze or develop the medical evidence. The case will be remanded to the

9

David S. Lee, 56 ECAB ___ (Docket No. 04-2133, issued June 20, 2005).

10

Id.

11

The Board will not address work incidents occurring on dates other than May 18, 2005 as the Office indicated
that it had adjudicated these allegations in other claims.
12

Penelope C. Owens, 54 ECAB 684 (2003).

5

Office for this purpose.13 After such further development as deemed necessary, the Office
should issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 29, 2006, December 19 and October 31, 2005 are set
aside and the case is remanded for further proceedings consistent with this decision of the Board.
Issued: March 19, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

13

Robert Bartlett, 51 ECAB 664 (2000).

6

